                         IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF PUERTO RICO

    UNITED STATES OF AMERICA,

         Plaintiff,

                 v.                                    CRIM. NO. 15-059 (JAG)

    [1] ELIEZER MATEO-BERMUDEZ,
    [2] JOSE ARNALDO NEGRON-ORTIZ

         Defendants.

                                   MEMORANDUM & ORDER

GARCIA-GREGORY, D.J.

        Pending before the Court are Motions to Suppress filed by Defendants Eliezer Mateo-

Bermúdez (“Mateo-Bermúdez”), Docket No. 73, and José Arnaldo Negrón-Ortiz (“Negrón-

Ortiz”), Docket No. 72. The Government timely opposed, Docket No. 83, and the Court

subsequently referred Defendants’ Motions to Magistrate Judge Silvia Carreño-Coll, Docket No.

85. The Magistrate Judge held a suppression hearing on July 2, 2018, Docket No. 93, and issued a

Report and Recommendation (“R&R”) on August 21, 2018 recommending that the Court grant

Defendants’ Motions, Docket No. 96. The Government duly objected to the R&R, see Docket No.

106 at 4, and both Defendants replied, Docket Nos. 107; 108. After considering the Government’s

objections, and upon de novo review of the supporting arguments,1 the Court hereby ADOPTS

the Magistrate Judge’s R&R and GRANTS Defendants’ Motions to Suppress.




1
  In its objections, the Government takes a “shotgun” approach, opting for breadth and quantity in lieu of
accuracy and careful reasoning. For example, the Government spends four (4) pages discussing the case
law on standing to challenge a “search” when the Motions to Suppress focus on the vehicle stop and
seizure of Defendants’ person. See Docket No. 106 at 10-14. As such, the Court has taken the liberty of
rephrasing some of the objections to present a coherent Memorandum and Order.
CRIMINAL NO. 17-059 (JAG)                                                                               2

        1. Defendants’ Standing to Challenge the Traffic Stop

        As a threshold matter, the Government contends that Defendants do not have standing

to challenge the constitutionality of the traffic stop and consequent drug seizure absent any

ownership or possessory interest in the vehicle or the cocaine packages. Docket No. 106 at 10-14.

This argument lacks merit.

        The Government should be aware that a traffic stop constitutes a “seizure” in Fourth

Amendment terms, “even though the purpose of the stop is limited and the resulting detention

quite brief.” Delaware v. Prouse, 440 U.S. 648, 653 (1979); see also Whren v. United States, 517 U.S. 806,

809-10 (1996); United States v. Martínez-Fuerte, 428 U.S. 543, 556 (1976); United States v. Brignoni-

Ponce, 44 U.S. 873, 878 (1975); United States v. Kimball, 25 F.3d 1, 5 (1st Cir. 1994). It would also be

wise for the Government to recall that police officers during a traffic stop seize everyone in the

vehicle. Brendlin v. California, 551 U.S. 249, 255-56 (2007). Adding up both propositions, the result

becomes obvious: drivers and passengers alike may challenge a traffic stop’s constitutionality as

an unlawful seizure of their person. Id. at 251-259. Defendants therefore have standing to seek

suppression of the evidence obtained as the fruit of an unconstitutional seizure of their person

following the police officers’ unlawful traffic stop.

        2. The Lack of Reasonable Suspicion

        For its next objection, the Government insists on characterizing the traffic stop as

“constitutionally proper” because the police officers had reasonable suspicion that Defendants

had committed a traffic violation. Docket No. 106 at 18. This legal challenge turns on credibility

determinations in the R&R—mainly, how “implausible” it seemed to the Magistrate Judge that

the police officers “were able to observe the seatbelt-less driver from a distance, while the car

was in motion, and through dark, tinted windows.” Docket No. 96 at 8. The factual findings,

credibility determinations, and legal conclusions relevant to this issue, however, enjoy adequate
CRIMINAL NO. 17-059 (JAG)                                                                         3

support in the record, and the Government provides no new evidence to warrant second-

guessing the Magistrate Judge. See Anderson v. Bessemer City, 470 U.S. 564, 575 (1985) (holding that

when findings are based on determinations regarding the credibility of witnesses, great

deference is given to the trial court’s findings). The Court therefore declines the invitation to

double-down on a traffic stop it, too, considers unlawful.

       3. The Suppression of Evidence

       Finally, the Government maintains that the seized drugs are not subject to suppression

because Negrón-Ortiz, by throwing away the packages on an adjacent field as he exited the

vehicle, placed them in the police officers’ plain view. Docket No. 106 at 23. This objection

would have some merit had the Government shown (it does not) that Negrón-Ortiz’s act was

independent of the unlawful stop. See Wong Sun v. United States, 371 U.S. 471, 488 (1963) (holding

that evidence obtained as the result of an illegal seizure is inadmissible if “come at by

exploitation of that illegality.”). Yet the record makes it clear that Negrón-Ortiz immediately

threw away the packages once the police officers stopped the vehicle without reasonable

suspicion. See Docket No. 96 at 3-6. It follows that Defendants’ act of abandonment was a direct

product of the police officers’ unlawful stop rather than a coincidental decision to discard the

seized drugs. Accordingly, the Court suppresses the evidence in question as the fruit of the

poisonous tree. See Wong Sun, 371 U.S. at 488 (holding that evidence that would not have been

obtained but for an unlawful search or seizure must be excluded as “fruit of the poisonous tree”).

       In conclusion—and for the reasons stated above—the Court hereby ADOPTS the

Magistrate Judge’s R&R in its entirety, Docket No. 96, and, accordingly, GRANTS Defendants’

Motions to Suppress, Docket Nos. 72, 73.
CRIMINAL NO. 17-059 (JAG)                                                         4

      IT IS SO ORDERED.

      In San Juan, Puerto Rico, this Friday, October 5, 2018.

                                                   S/ Jay A. Garcia-Gregory
                                                   JAY A. GARCIA-GREGORY
                                                   United States District Judge
